       Case 1:15-cv-00918-MCC Document 228 Filed 07/21/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                                :      Civil No. 1:15-CV-918
                                              :
      Plaintiff,                              :
                                              :
             v.                               :
                                              :      (Magistrate Judge Carlson)
COMMONWEALTH OF                               :
PENNSYLVANIA, DEPT. OF                        :
CORRECTIONS, et al.,                          :
                                              :
      Defendants.                             :

                                      ORDER

      AND NOW this 21st day of July 2021, in a accordance with the accompanying

Memorandum Opinion, IT IS ORDERED that judgment is entered in favor of the

defendants in the above-captioned case and the clerk is directed to close this file..


                                        S/Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                          1
